Citation Nr: 1505451	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-24 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for diabetes mellitus, type II, is granted.  The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides during his military service.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, to include as due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has diabetes mellitus, which meets the first prong of service connection.  Moreover, the regulations provide that this condition is presumed to be attributable to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, element (3) has been satisfied.  The pertinent question is whether element (2), in-service incurrence, has also been met.

Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean Demilitarized Zone (DMZ).  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.  The list of units or other military entities that DoD has identified as such includes the 7th Infantry Division. 

The Veteran argues herbicides were used at Camp Casey where he was stationed between September 1969 and January 1970.  The Veteran's Record of Assignments shows he was assigned to the 239th Aviation Company (239th) during this timeframe.  He also submitted unit histories showing the 239th was initially assigned to the Eight United States Army on April 15, 1969 under General Order 97.  However, the 239th was further assigned to I Corps, which was attached to the 7th Infantry Division.  The 239th was reassigned to the Eight United States Army in May 1971.  This unit history corroborates the Veteran's testimony before the undersigned in April 2014.

Additionally, the Veteran also submitted a copy of a March 1999 Board decision, which reflects a grant of service-connected benefits based on herbicide exposure for a claimant who also served at Camp Casey.  This decision cited as evidence a letter from the Department of the Army to Senator John Glenn, dated May 1996, which references the use of 21,000 gallons of Agent Orange in Korea in 1968 and 1969 in the area of the DMZ.  This letter stated that Camp Casey was located in the area of the DMZ.  The Veteran has referenced this letter in support of his claim.

The Board finds the Veteran's testimony, in conjunction with the DoD list cited above, supports an inference that the Veteran was at Camp Casey when herbicides were in use there, particularly when viewed collectively with the May 1996 Department of the Army letter and the March 1999 Board decision.  The Board strives for consistency in issuing its decisions, while noting that previously issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303.  Nevertheless, prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case.  Id. 

Accordingly, the Veteran is presumed to have been exposed to herbicides.  As diabetes mellitus qualifies for presumptive service connection for those with Korean service as described above, the Board must in these circumstances grant service connection.

The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.



ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

As the Board has granted service connection for diabetes mellitus, type II, remand is warranted to determine if the Veteran's diabetes caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The following considerations govern:

a.  The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b.  The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c.  If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d.  The examiner's attention is called to the following evidence:

(i) The Veteran is service connected for diabetes mellitus, type II.  

(ii) The Veteran has hypertension.    

e.  The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Was the Veteran's hypertension incurred in or is it etiologically related to his period of service? 

(ii) Was the Veteran's hypertension CAUSED BY OR PERMANENTLY WORSENED by his service-connected diabetes mellitus, type II?

2.  Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

3.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


